Citation Nr: 0631065	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-43 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
February 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to financial assistance in the purchase 
of an automobile or other conveyance and adaptive equipment, 
or for adaptive equipment only. 

In October 2005, the veteran and his spouse appeared at the 
RO and presented testimony in support of his claim before the 
undersigned.  A transcript of this testimony has been 
associated with the veteran's claims file.


FINDING OF FACT

The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; loss or permanent loss of use of 
one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
the hips or the knees, so as to meet the requirements for 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment.



CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only, have not been met. 
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this regard, the veteran's claim 
was received in September 2003.  A VCAA notice letter was 
sent to the veteran in January 2004 and complied with the 
specific requirements of VCAA

The VCAA letter specifically informed him of what he should 
do in support of his claim, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim. Therefore, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).    

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, as well as VA and private treatment and 
examination records.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v  
Brown, 4 Vet. App. 384 (1993). 

Factual Background and Analysis

The veteran is service-connected and in receipt of a 100 
percent rating for post-traumatic stress disorder with 
depression and psychophysiological musculoskeletal disorder; 
a 60 percent disability rating for bladder dysfunction 
associated with lumbar spine degenerative; a 40 percent 
disability rating lumbar spine with degenerative changes; a 
20 percent disability rating for right ankle inversion 
contracture; a 20 percent disability rating for right foot 
drop associated with lumbar spine degenerative changes; a 10 
percent rating for right foot plantar warts, a 10 percent 
disability rating for right hip pain; a 10 percent disability 
rating for right knee pain with narrowing of the medial 
compartment; and a noncompensable rating for erectile 
dysfunction.  

With respect to the issue of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, a certification of 
eligibility for financial assistance in the purchase of one 
automobile and of basic entitlement to necessary adaptive 
equipment will be made where the claimant meets the 
requirements of paragraphs (a), (b) and (c) of 38 C.F.R. § 
3.808.  The claimant must have had active military, naval or 
air service. 38 C.F.R. § 3.808(a) (2006).  One of the 
following must exist and be the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b) (2006).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  38 C.F.R. § 3.808(c) (2006). 

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2006).

The medical evidence of record does not establish that the 
veteran has service-connected disabilities resulting in the 
loss or permanent loss of use of one or both feet; the loss 
or permanent loss of use of one or both hands; the relevant 
permanent impairment of vision of both eyes; or ankylosis of 
the hips or knees. 

The focus of the veteran's claim is that he unable to use his 
right foot due to his service-connected foot drop.  

During a fee-basis physical examination performed in January 
2004, the veteran complained of pain that traveled from his 
back to his right foot.  The pain was relieved by medication, 
allowing him to function.  He stated that the condition did 
not cause incapacitation.  It hurt to pull or push objects or 
go up or down stairs.  Objectively, the veteran's posture was 
described as normal.  His gait was abnormal; it was antalgic 
secondary to right foot drop.  Examinat6ion of the right 
lower extremity revealed peroneal nerve involvement with 
findings of paralysis and right foot drop.  Motor power was 
3/5.  Sensory function was abnormal.  Right ankle jerk was 
1+, as compared to 2+ on the left.  The examiner concluded 
that the veteran had loss of use of the right foot secondary 
to peroneal nerve compression, resulting in right foot drop.  

His private physician, in a statement dated in October 2005, 
noted that the veteran had a diagnosis of a progressive right 
foot drop and was in need of some sort of device to allow him 
to drive his motor vehicle using his left foot.

The evidence of record does not support a finding that the 
veteran has the requisite loss of use of his feet as a result 
of injury or disease incurred or aggravated by his military 
service as contemplated by law.  For purposes of VA 
regulations, "loss of use of a foot" is defined as "when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance."  While the veteran does have 
incomplete paralysis of the right foot due to peroneal nerve 
involvement; complete paralysis of this nerve accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances is not demonstrated.  Amputation of 
the right foot with a suitable prosthetic appliance has never 
been recommended.  Indeed, the veteran is able to ambulate on 
the foot, to include climbing and descending stairs.  While 
he may not have optimal use of the foot, or even normal use 
of the foot, he does still have some remaining use of the 
right foot, with motor power measured as 3/5.  Furthermore, 
regarding the possibility of receiving financial assistance 
for adaptive equipment eligibility, it is not contended, nor 
does medical evidence reflect ankylosis of one or both knees 
or one or both hips.  In conclusion, the Board finds that the 
veteran does not meet the criteria for entitlement to 
financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment only.  See 38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

Given the foregoing, there is no legal basis for the grant of 
financial assistance in the purchase of an automobile and 
adapted equipment or adapted equipment only.  Accordingly, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


